In a negligence action to recover damages for personal injuries, defendant appeals from a judgment of the Supreme Court, Nassau County, entered November 30, 1970 in favor of plaintiff, upon a jury verdict of $45,000. Judgment reversed, on the law, and new trial solely on the issue of damages granted, with costs to abide the event, unless, within 30 days after entry of the order to be made hereon, plaintiff shall serve and file in thé office of the clerk of the trial court a written stipulation consenting to reduce the verdict to $25,000 and to the entry of an amended judgment in accordance therewith, in which event the judgment as so amended and reduced is affirmed, without costs. In our opinion the verdict was excessive and a fair award on the basis of the evidence is the amount hereinabove indicated. Rabin, P. J., Hopkins, Munder, Martuscello and Brennan, JJ., concur.